DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 12, 16, 23-24 have been amended.  Claims 2, 9-11, 19-20 have been canceled and claims 24-30 have been added.  Claims 1, 3-8, 12-18, 21-30 are pending.

Claim Objections
Claims 1, 23-24 objected to because of the following informalities:
Claims recite – “to identify one or more term” should be corrected to – “to identify one or more terms” -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 12-18, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23-24 recite “all of the determined relevance scores [/plural/]”.  However, it is not clear to what plurality relevance scores the limitation is referring to.  Initially claims recite – “a relevance score [/singular/] … based on (i) the determined textual similarity score … (ii) topical similarity score (iii) topical based linkage score.”  I.e. the determined single score is based on a plurality of scores – topical and textual similarities and linkage score, which are not “all of the determined relevance scores”.   Thus, it is not clear of what the limitation “all of the determined relevance scores” is requires and to which plurality of all of the determined relevance scores it referring back to.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-18, 21-30 is/are rejected under 35 U.S.C. 103 as being obvious over Huang et al. (US 10,860,631) in view of XU et al. (US 2018/0373754) and in further view of Lawrence et al. (US 6,289,342).

Regarding claim 1, Huang teaches a computer implemented method for searching electronic documents, comprising: 
receiving, from a user, an input representing 
processing the input, including identifying one or more terms from the input based on comparing the input with a text database to identify one or more term in the input contained in the text database (C5L37-45, C6L1-10); 
determining a weighting factor for each of the one or more identified terms, wherein the weighting factor is a term frequency-inverse document frequency factor determined based on the input and a plurality of electronic documents (C9L3-20, 60-67); and 
determining a textual vector of the input based on the one or more determined weighting factors (C9L20-25, 36-60); 

determining, for each of the plurality of electronic documents, a relevance score between the input and the corresponding electronic document (C10L20-42) based on 
(i) the determined textual similarity score between the input and the corresponding electronic document (C10L23-42), 
(ii) topical similarity score between the input and the corresponding electronic document (C8L20-25, 35-42, C10L23-42), and 

determining, based on all of the determined relevance scores, a search result to be provided to the user, the search result containing one or more of the plurality of electronic documents (C10L20-25)(see NOTE); and 
providing the search result to the user, including displaying the search result to the user (C5L55-57).

Huang does not explicitly teach, however XU discloses an example-based search query ([0068], [0046]) and (iii) topical based linkage score between the input and the corresponding electronic document ([0054], [0063]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of XU to include example query and topical based linkage score as disclosed by XU.  Doing so would provide an efficiency in a searching process when search query is not accurately formulated (XU [0003]).

NOTE Huang teaches that the relevance score for the document may be based in a combination (sum) of various scores, wherein “different weighing and/or similarity methodologies may be used” C10L50-51.  Thus, it would be obvious to one of ordinary skill in the art at the time of invention to use various relevance scoring as a combination of all of the different determined relevance scores.
However, to merely obviate such reasoning, Lawrence discloses determining, based on all of the determined relevance scores, the search result containing one or more of the plurality of electronic documents (C17L14-20, 41-60).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of XU to include determining, based on all of the determined relevance scores as disclosed by Lawrence.  Doing so would help find papers similar to a paper of interest by using common citation information or word vector similarity (Lawrence C6L50-52).
Further, NOTE Claim requires determining two similarities – textual and topical.  However, there is no difference in such functionality.  The topic is surely a text, and thus determining topical similarity in itself comprises determining textual similarity. Wherein Huang teaches determining similarities between “Mountain View" and "view mountain” C8L35-42, which implicitly indicates that two similarities are determined.  However, Lawrence explicitly disclose “topical similarity” in C16L30-33 and XU teaches topical similarity in [0060]-[0061], [0069], further obviating the teachings of Huang.

Claims 23-24 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 3, 25 and 28, Huang as modified teaches, wherein the one or more processors are further arranged to: 
determine, for each of the plurality of electronic documents, a topical similarity score between the input and the corresponding electronic document based on a topical vector of the input and a 

Regarding claims 4, 26 and 29, Huang as modified teaches the method, and the system and the one or more processors are further arranged to: 
determine, for each of the plurality of electronic documents, a topical based linkage score between the input and the corresponding electronic document based on the determined topical similarity scores and linkage relationship in a linkage network of the plurality of electronic documents (XU [0054], [0063], Lawrence C16L30-44).

Regarding claim 5, Huang as modified teaches the computer implemented method of claim 4, wherein the relevance score between the input and the corresponding electronic document is determined based on the corresponding determined textual similarity score (XU [0060]-[0061], [0069]), the corresponding determined topical similarity score, and the corresponding determined topical based linkage score (XU [0054], [0063], Lawrence C17L14-20, 41-60).

Regarding claim 6, Huang as modified teaches the computer implemented method of claim 1, wherein the input comprises a string of text (Huang C5L16-17, XU [0068]).

Regarding claim 7, Huang as modified teaches the computer implemented method of claim 6, wherein the input comprises one or more clauses, sentences, or paragraphs of text (Huang C5L16-17, XU [0068]).



Regarding claim 12, Huang as modified teaches the computer implemented method of claim 1, wherein processing the input further comprises: determining, using a topic modelling method, a topical distribution associated with the input (XU [0074]-[0075]).

Regarding claim 13, Huang as modified teaches the computer implemented method of claim 12, wherein the topic modelling method is based on a Latent Dirichlet Allocation model (XU [0073]-[0074]).

Regarding claims 14, 27 and 30, Huang as modified teaches the method, and the medium and the system, wherein the one or more processors are further arranged to: 
determine the relevance score between the input and the corresponding electronic document based on the corresponding determined textual similarity score, the corresponding determined topical similarity score, and the corresponding determined topical based linkage score (XU [0054], [0063], [0060]-[0061], [0069], Lawrence C17L14-20, 41-60); and 
wherein the relevance score between the input and the corresponding electronic document is determined based on

    PNG
    media_image1.png
    134
    543
    media_image1.png
    Greyscale


NOTE Although the formula in the prior art is not identical, the particular elements are obvious, and any particular equation would be an obvious to try combination of elements in order to achieve a predictable results.  While the prior art might does not explicitly disclose using the formula claimed, the concept of summation of different features is well known in art, and the use of a particular formula would be based on the particular design choices based on the goals and tradeoffs for those formulas, as is known in the art. See MPEP 2143.

Regarding claim 15, Huang as modified teaches the computer implemented method of claim 14, wherein 
    PNG
    media_image2.png
    14
    38
    media_image2.png
    Greyscale
 are predetermined constants (XU [0081], Lawrence C17L62-65).

Regarding claim 16, Huang as modified teaches the computer implemented method of claim 1, wherein the plurality of electronic documents define a linkage network in which at least one of the electronic documents is a linked document being linked to by one or more of the other electronic documents, and at least one of the electronic documents is a linking document including a link to one or more of the other electronic documents (XU [0054], [0063], Lawrence C10L14-23, C11L1-9, 30-38).

Regarding claim 17, Huang as modified teaches the computer implemented method of claim1, wherein determining the search result comprises: sorting the plurality of electronic documents based on the determined relevance scores (Huang C10L3-25, XU [0055], [0059], [0090], Lawrence C17L14-20, 41-60).



Regarding claim 21, Huang as modified teaches the computer implemented method of claim 1, wherein determining the search result comprises: comparing the plurality of determined relevance scores with a threshold relevance score; and identifying, based on the comparison, one or more electronic documents having respective determined relevance score higher than the threshold relevance score for inclusion in the search result (XU [0059], [0079], Lawrence C14L30-31, Huang C10L21-22).
NOTE previously cited Singhal et al. (US 2016/0034512) likewise discloses claim 21 in [0048]-[0050], [0058]) and further obviates the teaching of Huang as modified.

Regarding claim 22, Huang as modified teaches the computer implemented method of claim 1, wherein determining the search result comprises: identifying, from the plurality of electronic documents, a predetermined number of the electronic documents with the highest determined relevance scores for inclusion in the search result (XU [0079], [0103], Huang C5L31-62).
NOTE previously cited Singhal et al. (US 2016/0034512) likewise discloses claim 22 in [0045], [0048]-[0049], [0084], [0096] and further obviates the teaching of Huang as modified.

Response to Arguments
Applicant's arguments, with respect to the previous rejections under 35 U.S.C. §101 have been fully considered and are persuasive in light of the amendments. The previous rejections under §101 have been withdrawn.
Applicant’s arguments with respect to presently amended claims have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	January 19, 2022